—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 21, 1998, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People did not need to prove that his entry into the premises where the crime occurred was “forced” to sustain his conviction for burglary in the second degree (see, People v Johnson, 162 AD2d 267; People v Cozzetto, 142 AD2d 684).
The defendant’s remaining contentions are either unpreserved for appellate review, not properly before this Court on direct appeal, or without merit. Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.